DETAILED ACTION
This action is responsive to the Amendment filed on 11/01/2021. Independent claims 1, 7, 13, and 19 have been amended. Claims 3-5, 9-11, 15-17, and 21-23 have been canceled. Claims 1, 2, 6-8, 12-14, 18-20, and 24 are pending in the case. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 2, 6-8, 12-14, 18-20, and 24 are objected to because of the following informalities:
Claim 1:
Line 17 recites “a first scale and first size” where “a first scale and a first size” was apparently intended.
Line 27 recites “a second scale and second size” where “a second scale and a second size” was apparently intended.
Line 29 recites “the first scale and first size” where “the first scale and the first size” was apparently intended.
Claim 7:
Line 16 recites “a first scale and first size” where “a first scale and a first size
Lines 20-21 recite “a second scale and second size” where “a second scale and a second size” was apparently intended.
Line 22 recites “the first scale and first size” where “the first scale and the first size” was apparently intended.
Claim 13:
Line 17 recites “a first scale and first size” where “a first scale and a first size” was apparently intended.
Lines 20-21 recite “the first scale and first size” where “the first scale and the first size” was apparently intended.
Line 26 recites “a second scale and second size” where “a second scale and a second size” was apparently intended.
Line 28 recites “the first scale and first size” where “the first scale and the first size” was apparently intended.
Lines 30-31 recite “the second scale and second size” where “the second scale and the second size” was apparently intended.
Lines 32-33 recite “the first scale and first size” where “the first scale and the first size” was apparently intended.
Claim 19:
Line 11 recites “a first scale and first size” where “a first scale and a first size” was apparently intended.
Lines 15-16 recite “the first scale and first size” where “the first scale and the first size
Line 20 recites “a second scale and second size” where “a second scale and a second size” was apparently intended.
Line 22 recites “the first scale and first size” where “the first scale and the first size” was apparently intended.
Line 24 recites “the second scale and second size” where “the second scale and the second size” was apparently intended.
Line 26 recites “the first scale and first size” where “the first scale and the first size” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 12-14, 18-20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Independent claims 1, 7, 13, and 19 have been amended to now recite “a plurality of images in a first scale and first size” (see line 17 of claim 1, line 12 of claim 7, line 13 of claim 13, and line 11 of claim 19, respectively), “{…} a layout having rows and columns of individual images of the plurality of images in the first scale and the first size, an image in a second scale and second size  {…}” (see lines 24-27 of claim 1, lines 18-21 of claim 7, lines 22-26 of claim 13, and lines 16-20 of claim 19, respectively), and “wherein the second scale is greater than the first scale {…}” (see line 31 of claim 1, line 25 of claim 7, line 34 of claim 13, and line 28 of claim 19, respectively). . The metes and bounds for what Applicant now explicitly describes as a “scale” (including a first scale and a second scale) are not sufficiently supported in the original specification, and less so is the notion that “the second scale is greater than the first scale.” Similarly, the notion of “a layout having rows and columns of individual images of the plurality of images in the first scale and the first size” is also not supported. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation for each of these terms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-8, 12-14, 18-20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirch et al. (US Patent Application Pub. No. 2012/0172088, hereinafter “Kirch”) in view of Park et al. (US Patent Application Pub. No. 2009/0058885, hereinafter “Park”).

As to independent claims 1 and 7, Kirch shows a mobile terminal [e.g. mobile device 102 | fig. 1] and a concomitant method [¶ 01], comprising: 
a communication interface configured to communicatively connect to an electronic device [“Referring to FIG. 1, an example mobile device 102 is shown to be interconnected with an external display device 104. The interconnection in the present embodiment is a wired connection 106 linking a terminal (output terminal) 108 of the mobile device 102 with the external display device 104. …” (¶ 14)]; 
a display [e.g. “a touchscreen display 112 of the mobile device 102” (¶ 16)]; and 
a controller [processor 204 (fig. 2)] configured to: 
while the mobile terminal is communicatively connected to the electronic device via the communication interface, transmit information related to a desktop window screen, via the communication interface to the electronic device, while the mobile terminal is communicatively connected to the electronic device via the communication interface, and while the electronic device is displaying, based on the transmitted information related to the desktop window screen, the desktop window screen including a plurality of icons corresponding to a plurality of applications configured to execute on the mobile terminal and to execute in the desktop window environment [e.g. fig. 5], transmit, based on a first user input selecting one icon among the plurality of icons, a plurality of images in a first scale and first size corresponding to pictures stored at the mobile terminal, the plurality of images being related to an application corresponding to the selected one icon, via the communication interface to the electronic device, that is displayed by the electronic device [Kirch explicitly teaches a user input selecting one icon among the plurality of icons, and how doing so triggers the execution/displaying of a plurality images corresponding to an application associated with the selected icon pictures” as currently recited broadly encompasses images (of which Kirch is replete with explicit recitations, as evidenced in at least the already-cited portions), photos (Kirch: ¶ 71), and/or many other graphical depictions/icons/sub-icons (including Kirch’s “image 504 shown on the display 110 of the external display device 104 {…} and also a window portion 518 showing an image associated with a particular application {such as an} image complete with sub-icons 520 that the user can select to influence operation of the {…} application” (Kirch: ¶ 60)).], and 
while the mobile terminal is communicatively connected to the electronic device via the communication interface, transmit, [See the many examples in Kirch that would reasonably read on the “layout having rows and columns of individual images” limitation as currently recited, including transmitting “an appropriate image (often made up of multiple image subportions) for display on the external display device 104 (or display 110)” (Kirch: ¶ 49), “a composite overall image that includes not only an image subportion corresponding to the imaging signals 426 from the Android operating system 302 but also one or more additional image a window portion 518 showing {… a layout having rows and columns of individual images …} complete with sub-icons 520 that the user can select to influence operation of the word processing application.” (Kirch: ¶ 60 and/or fig. 5).], an image in a second scale and second size corresponding to the selected one of the plurality of images in the first scale and first size, via the communication interface to the electronic device, that is displayed by the electronic device [¶ 49], 
wherein  [See how a selected picture/image may be transmitted to and displayed on the electronic device in a second/“relative size” (Kirch: ¶ 59) that is relatively larger than the first size. “This is because, given the large size of the display 110 of the external display device 104 by comparison with the size of the touchscreen display 112, the external display device can display significant amounts of information above and beyond {the first size}.” (Kirch: ¶ 53). See also how a selected image “can be expanded {e.g. from a first size to a second size} to occupy the entire (or almost the entire) display 110 of the external display device 104” (Kirch: ¶ 61) | For even further context/examples, see also Kirch: ¶¶ 03, 16, 49, 53-55, & 59-61], and 
wherein, while the mobile terminal is communicatively connected to the electronic device via the communication interface, a screen of the mobile terminal displayed on the display and the desktop window screen displayed by the electronic device are different [“While the touchscreen display 112 provides the first image 502, the display 110 of the external display device 104 displays other information in the embodiment of FIG. 5. …” (Kirch: ¶ 58)] and the screen of the mobile terminal displayed on the display does not change [e.g. the screen of the mobile terminal need not change (it may remain operating in the “normal mode” and/or with a persistent image while the external device takes over its normal displaying features) | Kirch: ¶¶ 52-56 & 58-61].

As shown above, Kirch explicitly shows the features of “a second user input selecting one of the plurality of images while the electronic device is displaying the plurality of images” and to “transmit {…} an image in a second scale and second size corresponding to the selected one of the plurality of images in the first scale and first size, via the communication interface to the electronic device, that is displayed by the electronic device, wherein {…} the second size is larger than the first size.” However, Kirch does not appear to explicitly recite a cause and effect relationship between these two features such that the “transmit {…} an image in a second scale and second size” step is irrefutably based on the “second user input selecting one of the plurality of images” step as apparently intended. Moreover, although it is respectfully maintained that Kirch’s teachings read on the two “scale” limitations and the “layout having rows and columns of individual images” as currently recited (particularly in view of the USC 112 rejection provided above), it is also noted that, like the instant invention’s original specification, Kirch neither appears to utilize the “rows and columns” nomenclature choice, nor explicitly recite that “the second scale is greater than the first scale.” In an analogous art, Park shows:
while the mobile terminal is communicatively connected to the electronic device via the communication interface [¶¶ 25 & 28], transmit, user input selecting one of the plurality of images while the electronic device is displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size, an image in a second scale and second size corresponding to the selected one of the plurality of images in the first scale and first size, via the communication interface to the electronic device, that is displayed by the electronic device, wherein the second scale is greater than the first scale and the second size is larger than the first size [“According to the present invention, when the GUI is processed, the size of the GUI is not scaled by the same scaling ratio as that of the video data but is scaled by a ratio different from the scaling ratio of the video data by using scaling ratio information of the GUI, according to the screen size of the external display device 530, stored in the GUI generation information storage unit 310, and then the GUI is displayed on the screen of the external display device 530. Also, the configuration of the GUI is changed according to the screen size of the external display device 530 by changing the arrangement of thumb-nails displayed on the GUI by using arrangement information of items of the GUI stored in the GUI generation information storage unit 310.
For example, when the screen size of the external display device 530 is 32″, the GUI changer 320 reads a scaling ratio of 1:0.8 of the GUI according to the screen size of the external display device 530 of 32″ stored in the GUI generation information storage unit 310, and arrangement information of 5*3 of items displayed on the GUI. Then, the GUI changer 320 changes the size of the GUI by using the scaling ratio of 1:0.8 of the GUI. For example, when the screen size of the external display device 530 is twice as large vertically and horizontally as the screen size of the apparatus 510, the video data is doubled both vertically and horizontally and then displayed, but the GUI is enlarged to 2*0.8=1.6 times and then displayed. Also, the GUI changer 320 rearranges items 522, displayed in a 2*4 thumbnail format on the GUI 520 of the apparatus 510, to a 3*4 thumbnail format 542 by using the arrangement information of 3*5 of the GUI according to the screen size of 32″ of the external display device 320.” (Park: ¶¶ 40-41). For even further context/examples, see also Park: ¶¶ 29, 35, 49-50, & 57.]

One of ordinary skill in the art, having the teachings of Kirch and Park before them prior to the claimed invention, would have been motivated to combine Kirch’s own/existing teachings such that its “second user input selecting one of the plurality of images” step triggers and/or otherwise enables in at least some way its “transmit {…} an image in a second scale and a second size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size” step, as taught by Park. The rationale for doing so would have been that Kirch had already explicitly-stated that “clearly displaying large amounts of information” (Kirch: ¶ 03) was a known problem that it intended to solve, and thus Kirch would have found it “advantageous” (Kirch: ¶ 04) to adopt Park’s approach for solving said problem, particularly when Park’s solutions had already been described as being beneficial because: “convenience for a user can be increased by providing a suitable GUI according to a connected external display device” (Park: ¶ 62) and “the amount of information provided to the user can be suitably adjusted by adaptively changing the size and configuration of the GUI 

	As to dependent claims 2 and 8, Kirch-Park further shows:
wherein the communication interface is configured to communicatively connect to the electronic device through a wired connection [“Referring to FIG. 1, an example mobile device 102 is shown to be interconnected with an external display device 104. The interconnection in the present embodiment is a wired connection 106 linking a terminal (output terminal) 108 of the mobile device 102 with the external display device 104. …” (Kirch: ¶ 14) | See also Park: ¶ 25.]. 

	As to dependent claims 6 and 12, Kirch-Park further shows: 
wherein the electronic device is one of a laptop computer or a desktop computer [“The external display device 104 can also take a variety of forms depending on the embodiment. For example, the external display device 104 can be a television, a high-definition television (HDTV) display, a monitor, or other display device (e.g., a tablet device such as an e-book), including possibly a display device that is already associated with or implemented in other device. {…} the external display device can instead be a “smart” device having more processing capabilities. For example, the external display device can be a screen of a personal computer, notebook computer . 

As to independent claims 13 and 19, Kirch shows an electronic device [e.g. external display device 104 | fig. 1] and a concomitant method [¶ 01], comprising:
an communication interface configured to communicatively connect to a mobile terminal [“Referring to FIG. 1, an example mobile device 102 is shown to be interconnected with an external display device 104. The interconnection in the present embodiment is a wired connection 106 linking a terminal (output terminal) 108 of the mobile device 102 with the external display device 104. …” (¶ 14)]; 
a display [display 110 (fig. 1)]; and 
a controller [e.g. processor 204 (fig. 2) and/or any controller associated with external display device 104 (fig. 1; ¶¶ 14-16)] configured to: 
while the electronic device is communicatively connected to the mobile terminal via the communication interface, receive information related to a desktop window screen, via the communication interface from the mobile terminal, control to display, on the display based on the received information related to the desktop window screen, the desktop window screen including a plurality of icons corresponding to a plurality of applications configured to execute on the mobile terminal and to execute in the desktop window environment [e.g. fig. 5], receive, based on a first user input selecting one icon among the plurality of icons, a plurality of images in a first scale and first size corresponding to pictures stored at the mobile terminal, the plurality of images being related to an application corresponding to the selected one icon, via the communication interface from the mobile terminal, control to display, on the display, the received plurality of images in the first scale and first size corresponding to the pictures stored at the mobile terminal in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size on the desktop window screen [Kirch explicitly teaches a user input selecting one icon among the plurality of icons, and how doing so triggers the execution/displaying of a plurality images corresponding to an application associated with the selected icon (Kirch: fig. 5 & ¶ 60). These images are received (based on the aforementioned icon selection), via the communication interface from the mobile terminal, in a first/original/default scale and size corresponding to pictures stored at the mobile terminal (Kirch: ¶ 50). In the interests of transparency, it is also noted that the broadest reasonable interpretation for the term “pictures” as currently recited broadly encompasses images (of which Kirch is replete with explicit recitations, as evidenced in at least the already-cited portions), photos (Kirch: ¶ 71), and/or many other graphical depictions/icons/sub-icons (including Kirch’s “image 504 shown on the display 110 of the external display device 104 {…} and also a window portion 518 showing an image associated with a particular application {such as an} image complete with sub-icons 520 that the user can select to influence operation of the {…} application” (Kirch: ¶ 60)).
See the many examples in Kirch that would reasonably read on the “layout having rows and columns of individual images” limitation as currently recited, including transmitting “an appropriate image (often made up of multiple image subportions) for display on the external display device 104 (or display 110)” (Kirch: ¶ 49), “a composite a window portion 518 showing {… a grid …} image complete with sub-icons 520 that the user can select to influence operation of the word processing application.” (Kirch: ¶ 60 and/or fig. 5).], 
receive, [See how a selected picture/image may be received from the mobile terminal and displayed on the electronic device’s display in a second/“relative size” (Kirch: ¶ 59) that is relatively larger than the first size. “This is because, given the large size of the display 110 of the external display device 104 by comparison with the size of the touchscreen display 112, the external display device can display significant amounts of information above and beyond {the first size}.” (Kirch: ¶ 53). See also how a selected image “can be expanded {e.g. from a first size to a second size} to occupy the entire (or almost the entire) display 110 of the external display device 104” (Kirch: ¶ 61) | For even further context/examples, see also Kirch: ¶¶ 03, 16, 49, 53-55, & 59-61], and
wherein, while the electronic device is communicatively connected to the mobile terminal via the communication interface, the desktop window screen displayed on the display and a screen displayed on the mobile terminal are different [“While the touchscreen display 112 provides the first image 502, the display 110 of the external display device 104 displays other information in the embodiment of FIG. 5. …” (Kirch: ¶ 58)] and the screen of the mobile terminal does not change [e.g. the screen of the mobile terminal need not change (it may remain operating in the “normal mode” and/or with a persistent image while the external device takes over its normal displaying features) | Kirch: ¶¶ 52-56 & 58-61].

As shown above, Kirch explicitly shows the features of “selecting one of the plurality of images” and to “receive {…} an image in a second scale and second size corresponding to the selected one of the plurality of images in the first scale and first size, via the communication interface from the mobile terminal, and control to display, on the display, the received image in the second scale and second size corresponding to the same picture stored at the mobile terminal that corresponds to the selected one of the plurality of images in the first scale and first size on the desktop window screen, wherein {…} the second size is larger than the first size.” However, Kirch does not appear to explicitly recite a cause and effect relationship between these two features such that the “receive {…} an image in a second scale and second size” step is irrefutably based on the “second user input selecting one of the plurality of images” step based on said second user input per se). Moreover, although it is respectfully maintained that Kirch’s teachings read on the two “scale” limitations and the “layout having rows and columns of individual images” as currently recited (particularly in view of the USC 112 rejection provided above), it is also noted that, like the instant invention’s original specification, Kirch neither appears to utilize the “rows and columns” nomenclature choice, nor explicitly recite that “the second scale is greater than the first scale.” In an analogous art, Park shows:
control to display, on the display, the received plurality of images in the first scale and first size corresponding to the pictures stored at the mobile terminal in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size on the desktop window screen, receive, based on a second user input selecting one of the plurality of images, an image in a second scale and second size corresponding to the selected one of the plurality of images in the first scale and first size, via the communication interface from the mobile terminal, and control to display, on the display, the received image in the second scale and second size corresponding to the same picture stored at the mobile terminal that corresponds to the selected one of the plurality of images in the first scale and first size on the desktop window screen, wherein the second scale is greater than the first scale and the second size is larger than the first size [“According to the present invention, when the GUI is the size of the GUI is not scaled by the same scaling ratio as that of the video data but is scaled by a ratio different from the scaling ratio of the video data by using scaling ratio information of the GUI, according to the screen size of the external display device 530, stored in the GUI generation information storage unit 310, and then the GUI is displayed on the screen of the external display device 530. Also, the configuration of the GUI is changed according to the screen size of the external display device 530 by changing the arrangement of thumb-nails displayed on the GUI by using arrangement information of items of the GUI stored in the GUI generation information storage unit 310.
For example, when the screen size of the external display device 530 is 32″, the GUI changer 320 reads a scaling ratio of 1:0.8 of the GUI according to the screen size of the external display device 530 of 32″ stored in the GUI generation information storage unit 310, and arrangement information of 5*3 of items displayed on the GUI. Then, the GUI changer 320 changes the size of the GUI by using the scaling ratio of 1:0.8 of the GUI. For example, when the screen size of the external display device 530 is twice as large vertically and horizontally as the screen size of the apparatus 510, the video data is doubled both vertically and horizontally and then displayed, but the GUI is enlarged to 2*0.8=1.6 times and then displayed. Also, the GUI changer 320 rearranges items 522, displayed in a 2*4 thumbnail format on the GUI 520 of the apparatus 510, to a 3*4 thumbnail format 542 by using the arrangement information of 3*5 of the GUI according to the screen size of 32″ of the external display device 320.” (Park: ¶¶ 40-41). For even further context/examples, see also Park: ¶¶ 29, 35, 49-50, & 57.]

One of ordinary skill in the art, having the teachings of Kirch and Park before them prior to the claimed invention, would have been motivated to combine Kirch’s own/existing teachings such that a “second user input selecting one of the plurality of images” step triggers and/or otherwise enables in at least some way its “receive {…} an image in a second size” step, as taught by Park. The rationale for doing so would have been that Kirch had already explicitly-stated that “clearly displaying large amounts of information” (Kirch: ¶ 03) was a known problem that it intended to solve, and thus Kirch would have found it “advantageous” (Kirch: ¶ 04) to adopt Park’s approach for solving said problem, particularly when Park’s solutions had already been described as being beneficial because: “convenience for a user can be increased by providing a suitable GUI according to a connected external display device” (Park: ¶ 62) and “the amount of information provided to the user can be suitably adjusted by adaptively changing the size and configuration of the GUI according to the external display device, and thus manipulation convenience for the user can be improved” (Park: ¶ 64). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of Kirch and Park (hereinafter, the “Kirch-Park” combination) in order to obtain the invention as recited in claims 13 and 19.

As to dependent claims 14 and 20, Kirch-Park further shows: 
wherein the communication interface is configured to communicatively connect to the mobile terminal through a wired connection [“Referring to FIG. 1, an example mobile device 102 is shown to be interconnected with an external display device 104. The interconnection in the present embodiment is a wired connection 106 linking a terminal (output terminal) 108 of the mobile device 102 with the external display device 104. …” (Kirch: ¶ 14) | See also Park: ¶ 25.]. 

As to dependent claims 18 and 24, Kirch-Park further shows: 
wherein the electronic device is one of a laptop computer or a desktop computer [“The external display device 104 can also take a variety of forms depending on the embodiment. For example, the external display device 104 can be a television, a high-definition television (HDTV) display, a monitor, or other display device (e.g., a tablet device such as an e-book), including possibly a display device that is already associated with or implemented in other device. {…} the external display device can instead be a “smart” device having more processing capabilities. For example, the external display device can be a screen of a personal computer, notebook computer or similar device having substantial processing capabilities.” (Kirch: ¶ 15) | See also Kirch: ¶ 69 and/or Park: ¶ 25.]. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“First, with respect to the above bolded portions of the features at issue that are not underlined, Applicant submits that KIRCH and GARDNER fail to describe the feature "displaying, based on the transmitted information related to the desktop window screen, the desktop window screen including a plurality of icons corresponding to a plurality of applications configured to execute on the mobile terminal and to execute in the desktop window environment," as recited in claim 1. In particular, KIRCH fails to describe the feature of icons displayed in a desktop window screen being applications that can be executed in a desktop window environment.
{…}
Applicant summits that KIRCH merely describes displaying icons for applications that can operate in a terminal 102 and fails to describe displaying icons corresponding to applications that can be executed in an environment of an external electronic device. {…}
{…} KIRCH merely describes an icon 516 that corresponds to an application that can be selected to be executed in a mobile device. Thus, KIRCH fails to disclose selectively displaying icons indicating applications that can be executed in an environment of an external display device. Further, the feature of the icons displayed in the desktop window screen being the applications that can be executed in the desktop window environment cannot be derived from KIRCH.”

The Office respectfully disagrees. First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Moreover, Kirch not only explicitly describes, but in fact explicitly illustrates (see, e.g., fig. 5) how icons and application windows may be directly rendered/executed on the larger/desktop device’s screen/environment, thus rendering Applicant’s point moot/unpersuasive.  

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Yamamura; Hiroyuki et al.
US 20140006988 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
KIM; Miyoung et al.
US 20140002389 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Ishitsuka; Yuichiro
US 20130241896 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Loebach; James C.
US 20130159917 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”

US 20130088452 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Bayer; Jason et al.
US 20130063455 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Bellinghausen; Jeffrey J. et al.
US 20130012320 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Grechishkin; Alexander A. et al.
US 8117554 B1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Ragan; Gene Z.
US 20120017163 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”

US 20110060623 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Cha; Derek et al.
US 20110004839 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
CHANG; Jae Young et al.
US 20100262673 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Adams; James
US 20090254854 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
HAYASHI; Akiko
US 20090222761 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Conner; Michael James et al.
US 20090109244 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”

US 20090055758 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Dutta; Rabindranath
US 6983424 B1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Hatori, Masahiko  et al.
US 20030076340 A1
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Harada; Hiromi et al.
US 6072476 A
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”
Holland; Shannon et al.
US 5517209 A
“displaying the plurality of images in a layout having rows and columns of individual images of the plurality of images in the first scale and the first size {…} wherein the second scale is greater than the first scale and the second size is larger than the first size”


In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173